COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-049-CV

LLANO ROYALTY, LTD.                                                APPELLANT


                                        V.


HERMAN SMITH & CO., LTD.,                                           APPELLEES
AND PATSY SMITH, INDIVIDUALLY
AND AS TRUSTEE OF THE KARLA
G. SMITH 2001 IRREVOCABLE ASSET
TRUST AND THE VICKI SMITH WEINBERG
2001 IRREVOCABLE ASSET TRUST

                                    ----------

           FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered appellant’s “Unopposed Motion To Dismiss.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
          … See Tex. R. App. P. 47.4.
     Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.




                                              PER CURIAM


PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DELIVERED: May 21, 2009